Exhibit 10.1

TENTH AMENDMENT TO CREDIT AGREEMENT

THIS TENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated and
effective as of December 21, 2007, by and between TREX COMPANY, INC., a Delaware
corporation (sometimes hereinafter referred to herein as “Trex Inc.”), and
BRANCH BANKING AND TRUST COMPANY, a North Carolina state banking corporation,
successor by merger to Branch Banking and Trust Company of Virginia (hereinafter
referred to herein as the “Bank”).

Trex Inc., TREX Company, LLC, a Delaware limited liability company (“TREX LLC”),
and the Bank are the original parties to that certain Credit Agreement dated as
of June 19, 2002, as amended by a First Amendment to Credit Agreement dated as
of August 29, 2003, as further amended by a Second Amendment to Credit Agreement
dated as of September 30, 2004, as further amended by a Third Amendment to
Credit Agreement dated as of March 31, 2005, as further amended by a Fourth
Amendment to Credit Agreement dated as of July 25, 2005, as further amended by a
Fifth Amendment to Credit Agreement dated as of December 31, 2005, as further
amended by a Sixth Amendment to Credit Agreement dated as of November 9, 2006,
as further amended by a Seventh Amendment to Credit Agreement dated as of
December 31, 2006, as further amended by an Eighth Amendment to Credit Agreement
dated as of March 16, 2007, as further amended by a Ninth Amendment to Credit
Agreement dated as of June 12, 2007 and effective as of June 18, 2007 (as so
amended and as it may hereafter be amended, restated, supplemented, replaced or
otherwise modified from time to time, the “Credit Agreement”). Subject to the
terms and conditions contained in the Credit Agreement, the Bank agreed to
extend to Trex Inc. and TREX LLC (i) a revolving credit facility, with a letter
of credit subfacility, in the aggregate amount of $70,000,000 for working
capital financing of Trex Inc.’s and TREX LLC’s accounts receivable and
inventory, to purchase new equipment and/or for other general corporate purposes
of Trex Inc. and TREX LLC, (ii) a term loan facility in the amount of
$9,570,079.88 to refinance the Winchester Property (as defined in the Credit
Agreement), and (iii) a term loan facility in the amount of $3,029,920.12 to
finance existing improvements to the Winchester Property. Effective December 31,
2002, TREX LLC merged with and into Trex Inc., with Trex Inc. being the
surviving entity. As a result of such merger, Trex Inc. is the sole borrower
under the Credit Agreement and shall hereinafter sometimes be referred to in
this Amendment as the “Borrower.”

The Borrower has requested that the Bank modify certain financial covenants
contained in the Credit Agreement, and the Bank is willing to do so upon the
terms and conditions contained herein.

Accordingly, the Borrower and the Bank hereby agree as follows:

1. Capitalized terms used in this Amendment and not otherwise defined herein
shall have the meanings assigned thereto in the Credit Agreement.



--------------------------------------------------------------------------------

2. Section 2.01(c)iii. of the Credit Agreement is hereby amended by deleting the
sentence at the end of such Section in its entirety and substituting the
following sentence in its place:

Notwithstanding clause (viii) above, the value of Eligible Inventory
(A) consisting of Eligible Inventory consigned to The Home Depot shall be equal
to the lesser of (i) the actual value of the Eligible Inventory consigned to The
Home Depot and (ii) $999,999.99, provided that if the value of the Eligible
Inventory consigned to The Home Depot is equal to or greater than $1,000,000 and
the Borrower has fully complied with and remains in full compliance with all of
the requirements set forth in Sections 4.4(d) and 5.3(a) of the Security
Agreement applicable to Inventory consigned to The Home Depot, sub-clause
(ii) shall not apply and (B) consisting of Eligible Inventory consigned to
Lowe’s Company, Inc. (“Lowe’s”) shall, notwithstanding Section 4.4(e) of the
Security Agreement and the last sentence of Section 4.4 of the Security
Agreement, be equal to the lesser of (i) the actual value of the Eligible
Inventory consigned to Lowe’s and (ii) $-0-, provided that if (1) the Borrower
shall have executed and delivered, and caused Lowe’s to have executed and
delivered, to Branch Banking and Trust Company, as Collateral Agent (the
“Collateral Agent”), a consignee letter in form and substance acceptable to the
Collateral Agent and (2) the Borrower has fully complied with and remains in
full compliance with all of the requirements set forth in Section 5.3(a) of the
Security Agreement, then sub-clause (ii) shall not apply commencing on the
Business Day immediately following the Business Day after the Collateral Agent
shall have received such consignee letter from Lowe’s.

3. Section 6.11 of the Credit Agreement is hereby deleted in its entirety and
the following Section is substituted in its place:

Section 6.11. Total Consolidated Senior Debt to Consolidated EBITDA Ratio. The
Borrower will not, as of the end of any fiscal quarter, permit the ratio of the
Total Consolidated Senior Debt to Consolidated EBITDA (the “Total Consolidated
Senior Debt to Consolidated EBITDA Ratio”) for the four-quarter period ended as
of the end of such fiscal quarter to exceed the following amounts for the
following periods: (i) 9.0 to 1 for the period commencing on October 1, 2007 to
and including December 31, 2007, (ii) 11.0 to 1 for the period commencing on
January 1, 2008 to and including March 31, 2008, and (iii) thereafter (A) 2.5 to
1 for each period commencing on April 1 of a calendar year to and including
September 30 of such calendar year and (B) 3.0 to 1 for each period commencing
on October 1 of a calendar year to and including March 31 of the immediately
succeeding calendar year.

4. Section 6.12 of the Credit Agreement is hereby deleted in its entirety and
the following Section is substituted in its place:

Section 6.12. Fixed Charge Coverage Ratio. The Borrower will not, as of the end
of any fiscal quarter, permit the Fixed Charge Coverage Ratio for the
four-quarter period ended as of the end of such fiscal quarter to be less than
the following amounts for the following periods: (i) 1.0 to 1 for the period
commencing on October 1, 2007 to and including March 31, 2008, and (ii) 1.4 to 1
thereafter.

 

-2-



--------------------------------------------------------------------------------

5. Section 6.15(b)(ii)(D) of the Credit Agreement is hereby deleted in its
entirety and the following Section is substituted in its place:

(D) (1) the Total Consolidated Debt to Total Consolidated Capitalization Ratio
both immediately prior to such proposed Acquisition and immediately after and
giving effect to such proposed Acquisition shall be at least three percentage
points lower than the maximum Total Consolidated Debt to Total Consolidated
Capitalization Ratio required by Section 6.10 on the date of such proposed
Acquisition (e.g., if the proposed Acquisition occurs during the period
commencing on April 1, 2007 to and including March 31, 2008, the Total
Consolidated Debt to Total Consolidated Capitalization Ratio both immediately
prior to such proposed Acquisition and immediately after and giving effect to
such proposed Acquisition shall not exceed 57%) and (2) the Pro Forma Total
Consolidated Senior Debt to Consolidated EBITDA Ratio shall be at least 0.5
lower than the maximum ratio of the Total Consolidated Senior Debt to
Consolidated EBITDA required by Section 6.11 on the date of the proposed
Acquisition (e.g., if the proposed Acquisition occurs during the period
commencing on October 1, 2007 to and including December 31, 2007, the Pro Forma
Total Consolidated Senior Debt to Consolidated EBITDA Ratio shall not exceed 8.5
to 1);

6. The definition of the term, “Applicable Real Estate Term Loan Margin,”
contained in the Definitions Appendix to the Credit Agreement is hereby deleted
in its entirety and the following definition is inserted in its place:

“Applicable Real Estate Term Loan Margin” means (i) 2.75% for the period from
December 21, 2007 through and including the first day of the month following
receipt by the Bank of the consolidated financial statements described in
Section 6.01(a) for the period ending December 31, 2007 and (ii) thereafter
shall be determined by reference to the Total Consolidated Senior Debt to
Consolidated EBITDA Ratio in accordance with the following table:

 

Total Consolidated Senior Debt to

Consolidated EBITDA Ratio

   Applicable Real Estate
Term Loan Margin  

Equal to or higher than 4.0 to 1

   3.75 %

Equal to or higher than 3.5 to 1 but lower than 4.0 to 1

   3.00 %

Equal to or higher than 3.0 to 1 but lower than 3.5 to 1

   2.75 %

Equal to or higher than 2.5 to 1 but lower than 3.0 to 1

   2.50 %

Equal to or higher than 2.0 to 1 but lower than 2.5 to 1

   2.25 %

Equal to or higher than 1.5 to 1 but lower than 2.0 to 1

   2.00 %

Equal to or higher than 1.0 to 1 but lower than 1.5 to 1

   1.75 %

Lower than 1.0 to 1

   1.50 %

 

-3-



--------------------------------------------------------------------------------

Except during the initial period described in clause (i) above, the Applicable
Real Estate Term Loan Margin will be automatically adjusted as of the first day
of the month following receipt by the Bank of consolidated financial statements
of the Borrower and its Consolidated Subsidiaries pursuant to Section 6.01(a) or
Section 6.01(b) demonstrating to the Bank’s reasonable satisfaction that there
has been a change in the Total Consolidated Senior Debt to Consolidated EBITDA
Ratio which would cause a change in the Applicable Real Estate Term Loan Margin
in accordance with the preceding table. Any such change shall apply to Real
Estate Term Loans 1, 2 & 3 outstanding on such effective date. At all times
after and during the continuance of a Default with respect to the Borrower’s
obligations under Section 6.01(a) or Section 6.01(b) until the delivery of the
applicable financial statements required pursuant thereto, the Applicable Real
Estate Term Loan Margin shall be 3.75%.

7. The definition of the term, “Applicable Revolving Loan Margin,” contained in
the Definitions Appendix to the Credit Agreement is hereby deleted in its
entirety and the following definition is substituted in its place:

“Applicable Revolving Loan Margin” means (i) 2.50% for the period from
December 21, 2007 through and including the first day of the month following
receipt by the Bank of the consolidated financial statements described in
Section 6.01(a) for the period ending December 31, 2007 and (ii) thereafter
shall be determined by reference to the Total Consolidated Senior Debt to
Consolidated EBITDA Ratio in accordance with the following table:

 

Total Consolidated Senior Debt to
Consolidated EBITDA Ratio

   Applicable Revolving
Loan Margin  

Equal to or higher than 4.0 to 1

   3.50 %

Equal to or higher than 3.5 to 1 but lower than 4.0 to 1

   2.75 %

Equal to or higher than 3.0 to 1 but lower than 3.5 to 1

   2.50 %

Equal to or higher than 2.5 to 1 but lower than 3.0 to 1

   2.25 %

Equal to or higher than 2.0 to 1 but lower than 2.5 to 1

   2.00 %

Equal to or higher than 1.5 to 1 but lower than 2.0 to 1

   1.75 %

Equal to or higher than 1.0 to 1 but lower than 1.5 to 1

   1.50 %

Lower than 1.0 to 1

   1.25 %

 

-4-



--------------------------------------------------------------------------------

Except during the initial period described in clause (i) above, the Applicable
Revolving Loan Margin will be automatically adjusted as of the first day of the
month following receipt by the Bank of consolidated financial statements of the
Borrower and its Consolidated Subsidiaries pursuant to Section 6.01(a) or
Section 6.01(b) demonstrating to the Bank’s reasonable satisfaction that there
has been a change in the Total Consolidated Senior Debt to Consolidated EBITDA
Ratio which would cause a change in the Applicable Revolving Loan Margin in
accordance with the preceding table. Any such change shall apply to the
Revolving Loans outstanding on such effective date or made on or after such
effective date. At all times after and during the continuance of a Default with
respect to the Borrower’s obligations under Section 6.01(a) or Section 6.01(b)
until the delivery of the applicable financial statements required pursuant
thereto, the Applicable Revolving Loan Margin shall be 3.50%.

8. Schedule 5.05 to the Credit Agreement is hereby deleted in its entirety and a
new Schedule, which is attached to this Amendment and labeled Schedule 5.05, is
substituted in its place.

9. The Borrower hereby represents and warrants to the Bank (which
representations and warranties shall survive the execution and delivery of this
Amendment) that:

(a) It is in compliance with all of the terms, covenants and conditions of the
Credit Agreement, as amended by this Amendment, and each of the other Loan
Documents.

 

-5-



--------------------------------------------------------------------------------

(b) There exists no Default or Event of Default under the Credit Agreement, as
amended by this Amendment, and no event has occurred or condition exists which,
with the giving of notice or lapse of time, or both, would constitute such a
Default or Event of Default.

(c) The representations and warranties contained in Article V of the Credit
Agreement are, except to the extent that they relate solely to an earlier date
or except to the extent that they relate solely to TREX LLC, true in all
material respects with the same effect as though such representations and
warranties had been made on the date of this Amendment.

(d) The execution, delivery and performance by the Borrower of this Amendment
are within its corporate powers, have been duly authorized by all necessary
corporate action, require no action by or in respect of, or filing with, any
governmental body, agency or official and do not contravene or constitute (with
or without the giving of notice or lapse of time or both) a default under any
provision of applicable law or of the organizational documents of the Borrower
or any Subsidiary or of any agreement, judgment, injunction, order, decree or
other instrument binding upon or affecting the Borrower or any Subsidiary or
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries other than a Lien in favor of the Bank as provided in
the Security Agreement.

(e) This Amendment constitutes the valid and binding agreement of the Borrower,
enforceable against the Borrower in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and by equitable principles of general
applicability (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

(f) Except as set forth on Schedule 5.05 to the Credit Agreement, there is no
material action, suit, proceeding or investigation pending against, or to the
knowledge of the Borrower threatened against, contemplated or affecting, the
Borrower or any of its Subsidiaries before any court, arbitrator or governmental
body, agency or official which has, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or which in any
manner draws into question the validity or enforceability of this Amendment or
any of the other Loan Documents, and there is no basis known to the Borrower or
any of its Subsidiaries for any such action, suit, proceeding or investigation.

10. The Bank’s agreement to enter into this Amendment is subject to the
following conditions precedent:

(a) The Borrower shall have executed and delivered to the Bank this Amendment.

(b) The Borrower, JPMorgan Chase Bank, N.A., as issuing bank (the “Issuing
Bank”), and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”), shall have executed and delivered an amendment to the
Chase Credit Agreement in form and substance acceptable to the Bank.

 

-6-



--------------------------------------------------------------------------------

(c) The Bank shall have received a favorable opinion of counsel to the Borrower
addressed to the Bank, dated as of the date hereof and satisfactory in form and
substance to the Bank, as to the due authorization, execution, delivery and
enforceability of this Amendment and such other matters as the Bank shall
reasonably request.

(d) The Borrower shall have executed and delivered, or caused to be executed and
delivered, to the Bank such other and further documents, certificates, opinions
and other papers as the Bank shall reasonably request; and the Borrower shall
have paid all fees due to the Bank.

11. Except as expressly amended hereby, the terms of the Credit Agreement shall
remain in full force and effect in all respects, and the Borrower hereby
reaffirms its obligations under the Credit Agreement, as amended by this
Amendment, and each of the other Loan Documents. The Borrower hereby waives any
claim, cause of action, defense, counterclaim, setoff or recoupment of any kind
or nature that it may assert against the Bank arising from or in connection with
the Credit Agreement, as amended by this Amendment, any of the Loan Documents,
or the transactions contemplated thereby or hereby that exist on the date hereof
or arise from facts or actions occurring prior hereto or on the date hereof.
Nothing contained in this Amendment shall be construed to constitute a novation
with respect to the obligations described in the Credit Agreement.

12. All references to the Credit Agreement in any of the Loan Documents, or any
other documents or instruments that refer to the Credit Agreement, shall be
deemed to be references to the Credit Agreement as amended by this Amendment.

13. This Amendment shall be construed in accordance with and governed by the
laws of the Commonwealth of Virginia.

14. Any Dispute arising out of or related to this Amendment or any of the other
Loan Documents shall be resolved by binding arbitration as provided in
Section 9.07 of the Credit Agreement. TO THE FULLEST EXTENT PERMITTED BY LAW,
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL WITH RESPECT TO ANY DISPUTE.

15. This Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of which taken together shall constitute one and
the same instrument.

16. This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. The Borrower shall not have
the right to assign any of its rights or obligations under or delegate any of
its duties under the Credit Agreement, as amended by this Amendment, or any of
the other Loan Documents.

17. The Borrower hereby agrees that it will pay on demand all out-of-pocket
expenses incurred by the Bank in connection with the preparation of this
Amendment and all other related documents, including but not limited to the fees
and disbursements of counsel for the Bank.

 

-7-



--------------------------------------------------------------------------------

18. This Amendment supersedes and replaces in its entirety numbered paragraph 2
on page 2 of the limited waiver letter issued by the Bank to the Borrower dated
and effective as of September 30, 2007. This Amendment represents the final
agreement between the Borrower and the Bank with respect to the subject matter
hereof, and may not be contradicted, modified or supplemented in any way by
evidence of any prior or contemporaneous written or oral agreements of the
Borrower and the Bank.

[Remainder of Page Intentionally Left Blank]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Bank have caused this Amendment to be
executed by their duly authorized officers under seal as of the date first
written above.

 

TREX COMPANY, INC.   By:   /s/ Andrew U. Ferrari   (SEAL) Name:   Andrew U.
Ferrari   Title:   Chief Executive Officer   BRANCH BANKING AND TRUST COMPANY
By:   /s/ David A. Chandler   (SEAL) Name:   David A. Chandler   Title:   Senior
Vice President  

 

-9-